                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ROBERT MICKENS, SR,                                  )
                                                     )
                 Plaintiff                           )        Case No. 1: 18-005 Erie
                                                     )
         V.                                          )
                                                     )
MICHAEL CLARK, et al.,                               )        RICHARD A. LANZILLO
                                                     )        UNITED STATES MAGISTRATE JUDGE
                 Defendants                          )
                                                     )        OPINION ON DEFENDANTS'
                                                     )        MOTION TO DISMISS
                                                     )        [ECFNO. 43]

                                        MEMORANDUM OPINION

         Plaintiff Robert Mickens, Sr., ("Plaintiff'), an inmate at the State Correctional Institution

at Albion ("SCI-Albion"), initiated this civil rights action pursuant to 42 U.S.C. § 1983, alleging

that various prison officials violated his Eighth Amendment rights by displaying deliberate

indifference to his serious medical needs as well as holding him in unconstitutional conditions of

confinement. ECF No. 6. Plaintiff filed a Second Amended Complaint on November 23, 2018,

which is the operative pleading in this action. ECF No. 42. Presently pending before the Court

is Defendant's Motion to Dismiss Plaintiffs Second Amended Complaint [ECF No. 43] for

failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons set

forth below, Defendant's motion will be granted. 1

I.      Factual Background

        In his Second Amended Complaint, Plaintiff alleges that he contracted a "Manny-

Bacterial" infection from a defective toilet "located in his (25) cell due to his penis resting in


1
 The parties have consented to the jurisdiction of the undersigned United States Magistrate Judge pursuant to 28
U.S.C. § 636. See ECF Nos. 9, 33.
tainted water prior to the discovery of the hazardous bile leaking to and fro (sic) the

malfunctioning toilets." ECF No. 42, 1 8. Plaintiff alleges that he submitted a "work order" for

the malfunctioning toilet and further states that Maintenance Manager Thomas Mook received

the work order electronically but failed to timely address the plumbing issue for "at least three

weeks." Id. at 1 9. Plaintiff further alleges that prison Superintendent Michael Clark failed to

take action to protect him from unsanitary and dangerous conditions at SCI-Albion. Id. at 172.

       Plaintiff alleges that Defendant RN Gloria Gibbs twice denied him emergency treatment

for an issue with his penis on July 18, 2017, first at 10:30 a.m., and again at 3:15 p.m. Id at

11 10-11.   Plaintiff alleges that Gibbs declined to provide treatment because Plaintiff refused to

sign a form acknowledging his obligation to pay the medical co-payment of $5.00; she instead

allowed Plaintiff to return to his cell with his penis wrapped in toilet paper. Id. at 1 11. On

July 19, 2017, Plaintiff was "sent back to medical on an emergency pass" and was "assessed" by

RN Supervisor Michael Edwards, but Supervisor Edwards also denied Plaintiff emergency

treatment and declined to provide care because Plaintiff again refused to sign the form

acknowledging his obligation to pay the co-pay of $5.00. Id. at 11 12, 36. During that same visit,

Supervisor Edwards referred Plaintiff to Infectious Control Nurse Jessica Owen for investigation

of a possible sexually transmitted disease. Id. at 1 36. The next day, on July 20, 2017, Plaintiff

was assessed by Nurse Owens and Physician Assistant Alexis Secara. Id. at 137. P.A. Secara

prescribed Plaintiff with the following medications:

   •   150 mg tab of Fluconazole, relating to a yeast infection;

   •   Clotrimazole 1% cream, as a substitute for Lotrimin; and

   •   Bacitracin Zinc Polymyxin B Sulfate, a "double antibiotic ointment," to "treat the trauma

       to plaintiffs penis."

                                                  2
Id. at~ 38.

         Under the heading of "Exhaustion," Plaintiffs Second Amended Complaint indicates that

Plaintiff received additional medical attention and test results on various other dates. The dates

of testing and treatment, however, are not chronological, and it is difficult to discern whether

certain references are related to others or to the conditions upon which Plaintiff bases his claims.

Plaintiff alleges that on July 25, 2017, he "filed a complaint alleging that he placed a sick call

slip into the medical box to have his kidney and liver function checked." Id. at~ 40. In the next

paragraph of the Amended Complaint, however, Plaintiff states that "results of blood work

revealed that Mickens had contracted a bacterial infection" and that on July 14, 2017, he "was

treated with the antibiotic prescribed by Alexis Secara." Id. at~ 41. This allegation appears to

contradict Plaintiffs earlier allegation that certain Defendants initially refused to treat him and

that he was not prescribed medication for his infection until July 20, 2017. Later paragraphs of

the Second Amended Complaint further indicate that Plaintiff was administered a course of

antibiotics and other medications for his condition no later than July 14, 2017. See e.g. Id. at

~   52 (referencing a record entry stating, "The inmate was first evaluated on 07.14.17, for

complaint of Dysuria (painful urination and foul smelling urine). He was administered a

course of antibiotics, sulfa drug known as Bactrim, ... ")(emphasis in original). Additionally, on

October 3, 2017, it appears that Plaintiff was prescribed a ten-day course of treatment of

Sulfatrim. Id. at~ 62.

         Plaintiff commenced this action on January 26, 2018. He filed his Second Amended

Complaint on November 23, 2018. ECF No. 6. On December 5, 2018, Defendants moved to

dismiss the Second Amended Complaint for failure to state a claim. ECF No. 43. Plaintiff



                                                  3
responded to the motion on January 29, 2019. ECF No. 55. This matter is fully briefed and ripe

for disposition.

II.     Standards of Review

            A. Pro se Litigants

        Pro se pleadings, "however inartfully pleaded," must be held to "less stringent standards

than formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520-521 (1972). If

the court can reasonably read pleadings to state a valid claim on which the litigant could prevail,

it should do so despite failure to cite proper legal authority, confusion of legal theories, poor

syntax and sentence construction, or litigant's unfamiliarity with pleading requirements. Boag v.

MacDougall, 454 U.S. 364 (1982); United States ex rel. Montgomery v. Bierley, 141 F.2d 552,

555 (3d Cir. 1969) (petition prepared by a prisoner may be inartfully drawn and should be read

"with a measure of tolerance"); Smith v. U.S. District Court, 956 F.2d 295 (D.C. Cir. 1992);

Freeman v. Dep 't of Corrections, 949 F.2d 360 (10th Cir. 1991). Under our liberal pleading

rules, during the initial stages of litigation, a district court should construe all allegations in a

complaint in favor of the complainant. Gibbs v. Roman, 116 F.3d 83 (3d Cir. 1997). See, e.g.,

Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996) (discussing Fed. R. Civ. P. 12(b)(6) standard);

Markowitz v. Northeast Land Co., 906 F.2d 100, 103 (3d Cir. 1990) (same).

            B. Motion to dismiss

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). In deciding a

motion to dismiss, the court is not opining on whether the plaintiff will be likely to prevail on the

merits; rather, the plaintiff must only present factual allegations sufficient "to raise a right to

relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550 U.S. 544,556 (2007)

                                                    4
(citing 5 C. Wright & A. Miller, Federal Practice and Procedure§ 1216, pp. 235-236 (3d ed.

2004)). See also Ashcroft v. Iqbal, 556 U.S. 662 (2009)). A complaint should only be dismissed

pursuant to Rule 12 (b)( 6) if it fails to allege "enough facts to state a claim to relief that is

plausible on its face." Twombly, 550 U.S. at 570 (rejecting the traditional 12 (b)(6) standard

established in Conley v. Gibson, 355 U.S. 41 (1957)). In making this determination, the court

must accept as true all well-pled factual allegations in the complaint and views them in a light

most favorable to the plaintiff. US. Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir.

2002).

         While a complaint does not need detailed factual allegations to survive a motion to

dismiss, a complaint must provide more than labels and conclusions. Twombly, 550 U.S. at 555.

A "formulaic recitation of the elements of a cause of action will not do." Id. (citing Papasan v.

Allain, 478 U.S. 265,286 (1986)). Moreover, a court need not accept inferences drawn by a

plaintiff if they are unsupported by the facts as set forth in the complaint. See California Pub.

Employee Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004) (citing Morse v. Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). Nor must the Court accept legal

conclusions disguised as factual allegations. Twombly, 550 U.S. at 555. See also McTernan v.

City of York, Pennsylvania, 577 F.3d 521, 531 (3d Cir. 2009) ("The tenet that a court must accept

as true all of the allegations contained in a complaint is inapplicable to legal conclusions.").

         Expounding on the Twombly/Iqbal line of cases, the Third Circuit has articulated the

following three-step approach:

                        First, the court must 'tak[ e] note of the elements a plaintiff
                        must plead to state a claim.' Second, the court should
                        identify allegations that, 'because they are no more than
                        conclusions, are not entitled to the assumption of truth.'
                        Finally, 'where there are well-pleaded factual allegations, a
                        court should assume their veracity and then determine
                                                    5
                       whether they plausibly give rise to an entitlement for
                       relief.'

Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011) (quoting Santiago v.

Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)). This determination is "a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense."

Iqbal, 556 U.S. at 679.

III.   Analysis

       In his Second Amended Complaint, Plaintiff alleges that Defendants Thomas Mook

(Maintenance Manager) and Michael Clark (Superintendent) violated the Eighth Amendment by

waiting approximately three weeks to address certain plumbing issues with his toilet, which

allegedly caused Plaintiff to develop a "Manny-Bacterial" infection on his penis. He further

alleges that Defendants Gloria Gibbs (RN), Michael Edwards (RN Supervisor), and Jeri Smock

(Healthcare Administrator/ CHCA) were deliberately indifferent to his serious medical needs

while treating the aforesaid infection. These claims will be analyzed in tum.

       A. Conditions of Confinement

       Under the Eighth Amendment, prison officials must provide humane conditions of

confinement by ensuring that inmates receive adequate food, clothing, shelter and medical care,

and "take reasonable measure to guarantee the safety of the inmates." Rhodes v. Chapman, 452

U.S. 337, 347, 101 S. Ct. 2392, 2399, 69 L.Ed. 2d 59 (1981); Tillman v. Lebanon Cty. Corr.

Facility, 221 F.3d 410,418 (3d Cir. 2000). The inmate must allege that he had suffered an

objectively sufficiently serious injury and prison officials were deliberately indifferent in

inflicting this injury. Tillman, 221 F.3d at 418. "[E]xtreme deprivations are required to make

out a conditions-of-confinement claim. Because routine discomfort is part of the penalty that

criminal offenders pay for their offenses against society, ... only those deprivations denying the
                                                  6
minimal civilized measure oflife's necessities are sufficiently grave to form the basis of an

Eighth Amendment violation." Hudson v. McMillian, 503 U.S. 1, 9, 112 S. Ct. 995, 1000, 117

L.Ed. 2d 156 (1992).

        Generally, the denial of access to a lavatory has been found to violate the Eighth

Amendment "where it is unconscionably long or where it constitutes an ongoing feature of an

inmate's confinement." Cookv. Wetzel, 2015 WL 2395390, at *5 (E.D. Pa. May 20, 2015). To

summarize, these claims require proof of both a culpable state of mind, and objective proof of

physical conditions of confinement that shock the conscience and depart from minimal civilized

standards of life's necessities. Rosa-Diaz v. Harry, 2018 WL 3432547, at *8 (M.D. Pa. June 14,

2018) (addressing a similar claim involving inadequate lavatory access under this two-pronged

framework).

        In this case, the Court has determined that Plaintiff failed to plead facts on which a

plausible inference may be based with regard to both prongs. Plaintiff has stated that his toilet

was malfunctioning for at least three weeks, during which time a "work slip" remained pending.

While he does not specifically detail the extent or nature of the toilet's malfunction, it appears

that Plaintiff has alleged that the water level in the basin of the toilet was so high that his penis

"rested in tainted water" when he sat upon the toilet. Further, without providing specific details,

Plaintiff alleges that his toilet is connected to the toilet in the adjacent cell, and that the

neighboring toilet spewed bile into his cell.

         First, regarding the subjective inquiry as to whether Defendants Mook or Clark knew of

conditions that were dangerous to Plaintiff's health but were deliberately indifferent thereto,

Plaintiff appears to allege they were aware of the issue because he electronically filed a work

slip. However, this is insufficient, as courts have routinely held that such notice is insufficient

                                                    7
to establish that a Defendant was personally involved in the unconstitutional conditions of

confinement. See Kokinda v. Pa. Dep 't of Corr., 2017 WL 4049255, at *4 (W.D. Pa. Aug. 29,

2017) ("A defendant's failure to respond favorably to a request slip, however, does not amount

to personal involvement within the context of§ 1983"); see also Farmer v. Brennan, 511 U.S.

825, 837 (1994) (noting that a prison official "cannot be found liable under the Eighth

Amendment for denying an inmate humane conditions of confinement unless the official knows

of and disregards an excessive risk to inmate health or safety; the official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm exists, and

he must also draw the inference."). Plaintiff has failed to allege facts to support that Mook or

Clark was on notice that the malfunctioning toilet was so serious that it deprived Plaintiff of the

minimal civilized measure oflife's necessities, nor has he alleged that Mook or Clark was

actually aware of the conditions or health concerns presented by the malfunctioning toilet. The

allegations of the Second Amended Complaint presently support no inference beyond Mook and

Clark being on notice that a toilet in the prison required maintenance and that it took these

Defendants approximately three weeks to address and rectify the problem.

       Regarding the second prong, whether the conditions constituted an "extreme deprivation"

or mere "routine discomfort," see Hudson, 503 U.S. at 9, the Court finds that Plaintiff has failed

to plead facts on which a plausible inference of an 8th Amendment violation may be based. In

Ridgeway v. Guyton, 663 F. App'x 203,204 (3d Cir. 2016), the plaintiff alleged that his toilet

"would overflow" with fecal matter, urine, and a black substance during a period of time from

mid-October 2011 to November 18, 2011. He further alleged that nothing was done about the

toilet, although a drain in his floor was fixed. Id. at 205. In upholding the District Court's

dismissal of the claim, the Third Circuit found that the plaintiff's allegations "implied at most

                                                  8
that the toilet would overflow from time to time[.]" Id. The Third Circuit also pointed out that

plaintiff "did not at any point allege that the overflowing was continuous or, in any event, make

allegations sufficient to plausibly suggest that he was forced to live in squalor." Id.

        Like the claim in Ridgeway, Plaintiff's claim lacks allegations upon which a plausible

inference may be made that the malfunctioning toilet resulted in conditions sufficiently severe as

to rise to the level of an Eighth Amendment violation. All that can be discerned from the Second

Amended Complaint is that that during the three-week period Plaintiffs work slip remained

pending, the water level in Plaintiffs toilet exposed him to unsanitary water when he used the

toilet and that and he experienced an infection which was successfully treated with prescription

medications. While the condition that Plaintiff described is certainly unpleasant, neither its

nature nor the approximately three weeks it took prison personnel to rectify it is sufficient to

constitute cruel and unusual punishment under the Eighth Amendment.

        B. Deliberate Indifference to Serious Medical Needs

        Plaintiff contends that Defendants Gloria Gibbs (RN), Michael Edwards (RN

Supervisor), Jeri Smock (Healthcare Administrator/ CHCA) violated the Eighth Amendment's

prohibition against cruel and unusual punishment by displaying deliberate indifference to his

serious medical needs. See Estelle v. Gamble, 429 U.S. 97 (1976) (stating that "deliberate

indifference to serious medical needs of prisoners constitutes the unnecessary and wanton

infliction of pain proscribed by the Eighth Amendment") (internal quotation omitted). To

establish a violation of his constitutional right to adequate medical care, a plaintiff is required to

allege facts that demonstrate: (1) a serious medical need, and (2) acts or omissions by prison

officials that indicate deliberate indifference to that need. Rouse v. Plantier, 182 F.3d 192, 197

(3d Cir. 1999). Such indifference is manifested by an intentional refusal to provide care, delayed

                                                   9
medical treatment for non-medical reasons, denial of prescribed medical treatment, a denial of

reasonable requests for treatment that results in suffering or risk of injury, Durmer v. 0 'Carroll,

991 F.2d 64, 68 (3d Cir. 1993), or "persistent conduct in the face ofresultant pain and risk of

permanent injury." White v. Napoleon, 897 F.2d 103, 109 (3d Cir. 1990).

        Plaintiffs claims in the instant action appear to be based primarily upon certain

Defendants' delay in providing certain medical attention unless and until he signed a form

acknowledging his obligation to pay a $5.00 co-pay for such services.      This claim fails as a

matter of law. The Third Circuit has held that charging an inmate for medical services or

medication does not violate the Eighth Amendment so long as such a policy does not "condition

provision of needed medical services on an inmate's ability to pay." Reynolds v. Wagner, 128

F.3d 166, 174 (3d Cir.1997); see also Gannaway v. Prime Care Med., Inc., 150 F. Supp. 3d 511,

548 (E.D. Pa. 2015). In Reynolds v. Wagner, the Third Circuit explained that "[a]lthough it is

possible that ... fee-based programs [such as this one] may cause some prisoners to refrain from

seeking medical treatment as early as they might otherwise do so, the deliberate indifference

standard of Estelle does not guarantee prisoners the right to be entirely free from the cost

considerations that figure in the medical-care decisions made by most non-prisoners in our

society." Id. at 175.

        Here, Plaintiff does not allege that he was denied medical attention based upon his

inability to pay the co-pay. Plaintiff alleges that on certain occasions he refused to sign a

document that acknowledged the co-pay obligation. Nowhere does Plaintiff allege that he was

required to tender the payment as a condition to his receiving treatment. Indeed, the Second

Amended Complaint states that Plaintiff received a considerable medical attention and treatment

despite his refusal to sign the copay acknowledgement form. At minimum, Plaintiff was

                                                 10
evaluated by two separate medical providers during a three-day period, prescribed three different

medications, and then prescribed an additional medication over one month later.

       To the extent that Plaintiff challenges the quality of that treatment, his claim also fails. It

is well-settled that "an inmate's dissatisfaction with a course of medical treatment, standing

alone, does not give rise to a viable Eighth Amendment claim." Tillery v. Noel, 2018 WL

3521212, at *5 (M.D. Pa. June 28, 2018) (collecting cases). Such complaints fail as

constitutional claims because "the exercise by a doctor of his professional judgment is never

deliberate indifference." Gindraw v. Dendler, 967 F. Supp. 833, 836 (E.D. Pa. 1997) (citing

Brown v. Borough of Chambersburg, 903 F.2d 274,278 (3d Cir. 1990) ("[A]s long as a

physician exercises professional judgment his behavior will not violate a prisoner's

constitutional rights.")). "Therefore, where a dispute in essence entails nothing more than a

disagreement between an inmate and doctors over alternate treatment plans, the inmate's

complaint will fail as a constitutional claim under§ 1983." Tillery, 2018 WL 3521212, at *5

(citing Gause v. Diguglielmo, 339 Fed. Appx. 132 (3d Cir. 2009) (characterizing a dispute over

pain medication as the type of "disagreement over the exact contours of [plaintiffs] medical

treatment" that does not violate the constitution)). The Second Amended Complaint documents

that Plaintiff received meaningful medical attention and medication for his infection and related

conditions. The facts alleged in the Second Amended Complaint belie any claim that his

conditions were ignored or that treatment was unreasonably delayed.

       By the same token, "the mere misdiagnosis of a condition or medical need, or negligent

treatment provided for a condition, is not actionable as an Eighth Amendment claim because

medical malpractice standing alone is not a constitutional violation." Tillery, 2018 WL 3521212,

at *5 (quoting Estelle, 429 U.S. at 106). "Indeed, prison authorities are accorded considerable

                                                 11
latitude in the diagnosis and treatment of prisoners." Durmer, 991 F.2d at 67 (citations omitted).

Thus, "courts have consistently rejected Eighth Amendment claims where an inmate has

received some level of medical care." Hensley v. Collins, 2018 WL 4233021, at *3 (W.D. Pa.

Aug. 15, 2018) (quoting Clark v. Doe, 2000 WL 1522855, at *2 (E.D. Pa. Oct. 13, 2000)). See

also Wisniewski v. Frommer, 751 Fed. Appx. 192, 2018 WL 4776165, at *3 (3d Cir. Oct. 3,

2018) (noting that "there is a critical distinction 'between cases where the complaint alleges a

complete denial of medical care and those alleging inadequate medical treatment."').

       In the instant case, Plaintiff received "some level of medical care" from all treating

providers. Hensley, 2018 WL 4233021, at *3. As noted above Plaintiff was evaluated by

multiple medical providers during, prescribed at least three or four medications, which the

Second Amended Complaint indicates resolved his infection .. "Where the plaintiff has received

some care, inadequacy or impropriety of the care that was given will not support an Eighth

Amendment claim." Norris v. Frame, 585 F.2d 1183, 1186 (3d Cir. 1978). Because Plaintiffs

own pleading reflects that he received meaningful care for his conditions, his Eighth Amendment

claim based upon that care must be dismissed.

       C. Sovereign Immunity

       Defendants also move for dismissal of all claims asserted against them in their official

capacities based upon Eleventh Amendment sovereign immunity. The Eleventh Amendment to

the United States Constitution proscribes actions in the federal courts against states, their

agencies, and state officials acting within their official capacities. Kentucky v. Graham, 473 U.S.

159, 165-67 (1985); Pennhurst State School & Hospital v. Halderman, 465 U.S. 89 (1984). The

DOC and the facilities that comprise the DOC are agencies or arms of the Commonwealth of

Pennsylvania and, as such, they are entitled to Eleventh Amendment immunity unless an

                                                 12
exception to such immunity applies. See Steele v. Pennsylvania, 2009 WL 614800, at *8 (W.D.

Pa March 6, 2009); see also O'Donnell v. Department of Corrections, 790 F. Supp 2d 289, 305

(M.D. Pa. 2011) (Eleventh Amendment immunity extends to DOC employees who are sued in

their official capacities). Eleventh Amendment sovereign immunity is subject to three basic

exceptions:

               (1) Congress may specifically abrogate a state's sovereign
               immunity by exercising its enforcement power under the
               Fourteenth Amendment; (2) a state may waive its sovereign
               immunity by consenting to suit; or (3) under Ex parte Young, 209
               U.S. 123 ( 1908), a state official may be sued in his or her official
               capacity for prospective injunctive relief.

See Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 670

(1999); Koslow v. Pennsylvania, 302 F.3d 161, 168 (3d Cir. 2002); Hindes v. FDIC, 137 F.3d

148, 165-66 (3d Cir. 1998). With respect to the first exception, it is well-settled that Congress did

not intend to abrogate the states' sovereign immunity by enacting § 1983. Will v. Mich. Dep 't of

State Police, 491 U.S. 58, 66 (1989). Furthermore, Pennsylvania has unequivocally withheld its

consent to such suits. Section 8521 of Title 42 of the Pennsylvania Consolidated Statutes clearly

states, "Nothing contained in this subchapter shall be construed to waive the immunity of the

Commonwealth from suit in Federal courts guaranteed by the Eleventh Amendment of the

Constitution of the United States." 42 Pa. Cons.Stat.Ann.§ 8521(6); see also Lombardo v.

Pennsylvania, 540 F.3d 190, 196 n.3 (3d Cir. 2008); Pa.Const.Art. I, .§ 11; 1 Pa.Cons.Stat.Ann.

§2310; Lavia v. Department of Corrections, 224 F.3d 190, 195 (3d Cir. 2000). Because no

exception to Eleventh Amendment immunity applies here, all claims against the Defendants in

their official capacities must be dismissed from this action.




                                                 13
IV.    Leave to Amend

       The Third Circuit has instructed that if a civil rights complaint is vulnerable to dismissal

for failure to state a claim, the Court should permit a curative amendment, unless an amendment

would be inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002). This instruction is equally applicable to pro se litigants and those represented by counsel.

Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004). In this case, regarding the conditions of

confinement claims directed against Defendants Mook and Clark, such amendment may not be

futile, because more specific pleading with relevant facts, dates, and details could potentially

state a claim relating to his conditions of confinement. For that reason, Plaintiff is granted leave

to file an amended complaint on or before September 30, 2019. Plaintiff is reminded that an

amended complaint "must be complete in all respects. It is a new pleading which stands by itself

as an adequate complaint without reference to the complaint already filed." Williams v.

Ferdarko, 2018 WL 3653272, at *1 n. 1 (W.D. Pa. Aug. 1, 2018).

       The Court does not reach the same conclusion with regard to the medical claims levied

against Defendants Gibbs, Edwards, and Smock. As discussed above, the factual allegations of

Plaintiffs Second Amended Complaint demonstrate that those Defendants provided meaningful

care and attention to Plaintiff; thus, any amendment to Plaintiff's claims directed at them would

be futile. Similarly, the same conclusion applies to all claims directed against Defendants in

their official capacities, as such claims are clearly barred by the doctrine of sovereign immunity.




                                                 14
V.      Conclusion

        For the foregoing reasons, Defendants' Motion to Dismiss [ECF No. 43] is GRANTED.

Plaintiffs Second Amended Complaint is dismissed without prejudice as to the claim against

Defendants Mook and Clark. Plaintiffs Second Amended Complaint is dismissed with prejudice

as to Defendants Gibbs, Edwards and Smock and as to all claims directed against Defendants in

their official capacities.




                                            ~~L~lr&I United States Magistrate Judge

Dated: September 24, 2019




                                             15
